DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the dental restoration recited in claims 1-22.  
Regarding independent claim 1, the closest prior art is Schweiger et al., (US 2014/0113251) and Schechner et al., (US 2012/0285019).  Schweiger teaches dental restorations that include a support structure made from oxide ceramics (made by additive manufacturing) and further include a veneer produced by pressing, with the veneer filling or penetrating recesses of the support structure.  Schechner teaches methods of making layered dental restorations which may include a structure or core upon which other layers can be constructed.  The structure or core of Schechner may be made from an oxide ceramic and Schechner further teaches one or more layers toward the outer surface of the restoration being more translucent than inner layers.  Neither Schweiger nor Schechner teach or suggest the restoration recited in claim 1 that requires the support to be configured as a tree-like structure with branches, with recesses formed between the branches and the recesses filled with the veneer. The remaining art of record does not supply this deficiency.  Absent further hints in the prior art, the claimed structure would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746